DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   CAMILO LEON ZULUAGA-LEON,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-3451

                              [April 28, 2022]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Martin County; Sherwood Bauer, Jr.,
Judge; L.T. Case No. 432016CF000819.

   Camilo Leon Zuluaga-Leon, Miami, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN and ARTAU, JJ., concur.

                          *          *           *

    Not final until disposition of timely filed motion for rehearing.